      Case 4:21-cr-00182-P Document 22 Filed 08/20/21                    Page 1 of 2 PageID 48



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                               FORT WORTH DIVISION

 UNITED STATES OF AMERICA

 v.                                                      No. 4:21-CR-182-P

 RONALD WAYNE COLE (01)

                          GOVERNMENT'S NOTICE REGARDING
                           ACCEPTANCE OF RESPONSIBILITY

        The United States of America files this Government's Notice Regarding

Acceptance of Responsibility, pursuant to USSG § 3E1.1(b), and would show as follows:

        If the Court determines that Ronald Wayne Cole is entitled to a reduction for

Acceptance of Responsibility, and that his offense level is 16 or greater, the Government

moves that Cole receive an additional third point reduction for Acceptance of

Responsibility, pursuant to USSG § 3E1.1(b), because Cole has assisted authorities in the

investigation or prosecution of his own misconduct by timely notifying authorities of his

intention to enter a plea of guilty, thereby permitting the government to avoid preparing

for trial and permitting the government and the court to allocate their resources

efficiently.




                               [Remainder of page intentionally left blank]




Government’s Notice Regarding Acceptance of Responsibility - Page 1
    Case 4:21-cr-00182-P Document 22 Filed 08/20/21                   Page 2 of 2 PageID 49



                                                 Respectfully submitted,

                                                 PRERAK SHAH
                                                 ACTING UNITED STATES ATTORNEY


                                                 s/ Frank L. Gatto
                                                 FRANK L. GATTO
                                                 Assistant United States Attorney
                                                 Texas State Bar No. 24062396
                                                 Burnett Plaza, Suite 1700
                                                 801 Cherry Street, Unit #4
                                                 Fort Worth, Texas 76102
                                                 Telephone: 817-252-5213
                                                 Facsimile: 817-252-5455
                                                 Email: frank,gatto@usdoj.gov


                                CERTIFICATE OF SERVICE

        I hereby certify that on August 20, 2021, the foregoing Government's Notice
 Regarding Acceptance of Responsibility was served by hand-delivery to the United
 States Probation Office, U.S. Courthouse, 501 W. 10th Street, Fort Worth, Texas 76102
 and the counsel for the defendant, Derek D. Brown.



                                                 s/ Frank L. Gatto
                                                 FRANK L. GATTO
                                                 Assistant United States Attorney




Government’s Notice Regarding Acceptance of Responsibility - Page 2
